DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 4. Claims 5 – 20 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an inner core with a first end and a second end” in lines 8 – 9 and further recites “an inner core with a first end and a second end” in lines 11 – 12.  The limitations are vague in that it is unclear as to what exactly is being claimed.  Is one core being claimed or two?  It is suggested that the claims are amended to recite “a first inner core with a first inner core first end and a first inner core second end” and “a second inner core with a second inner core first end and a second inner core second end” or something similar to differentiate if 2 cores are being claimed.  For the purpose of examination the limitations will be examined as two inner cores of a first and second paint roller cover.
Claims 2 – 4 are further rejected as being dependents of rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (U.S. Patent No. 6,331,327 B1) in view of Gallardo (U.S. Patent No. 2012/0272470 A1).
Regarding Independent Claim 1,  Jackson teaches a paint roller assembly (Fig. 1), comprising: a frame assembly (100) comprising a handle (grip, 114) and a frame (110), the frame comprising a first end (Annotated Fig. 1) engaged with the handle (114) and a cross-member structure ( T-shaft, 112) attached to the frame (110) opposite and substantially orthogonal (Fig. 1) to the first end (Annotated Fig. 

    PNG
    media_image1.png
    576
    670
    media_image1.png
    Greyscale

Jackson does not the first paint roller inner core wherein the first end of the inner core is a closed and the second end is an open end and the second paint roller inner core wherein the first end of the inner core is a closed and the second end is an open end.
Gallardo (embodiment of Fig. 5), however, teaches the first paint roller inner core (Annotated Fig. 5) wherein the first end of the inner core is a closed end (Annotated Fig. 5) and the second end is an open end (Annotated Fig. 5) and the second paint roller inner core (Annotated Fig. 5) wherein the first end of the inner core is a closed end (Annotated Fig. 5) and the second end is an open end (Annotated Fig. 5).

    PNG
    media_image2.png
    156
    539
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to modify the assembly of Jackson to further include the first paint roller inner core wherein the first end of the inner core is a closed and the second end is an open end and the second paint roller inner core wherein the first end of the inner core is a closed and the second end is an open end, as taught by Gallardo, to provide a roller assembly  wherein the roller assembly can make a single pass the paint an area, thus saving time and money from multiple passes to paint a given area.
Gallardo (embodiment of Figs. 30 - 43), further, teaches the first paint roller inner core (Annotated Fig. 35) wherein the first end of the inner core is a closed end (closed by end cap, 46/50; Annotated Fig. 35) and the second end is an open end (Annotated Fig. 35) and the second paint roller inner core (Annotated Fig. 35) wherein the first end of the inner core is a closed end (Annotated Fig. 35) and the second end is an open end (Annotated Fig. 35; Fig. 30 shows a first and second roller cover however only one cover is detailed in Fig. 35; therefore fig 35 represents both right and left covers as shown in Fig. 30).

    PNG
    media_image3.png
    470
    832
    media_image3.png
    Greyscale

.

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (U.S. Patent No. 6,331,327 B1) in view of Gallardo (U.S. Patent No. 2012/0272470 A1) and Fellinger (U. S. Patent Publication No. 2008/0081752 A1).
Regarding Claim 2, Jackson, as modified, teaches all of the elements of claim 1 as discussed above.
Jackson does not explicitly teach the paint roller assembly further comprising a member attached at a point between the first branch and the second branch of the cross-member structure, wherein the member is a paint roller cover that is located between the first paint roller cover and the second paint roller cover.  
Fellinger, however, teaches the paint roller assembly (Fig. 2) further comprising a member (roller, 10) attached at a point between the first branch (25a) and the second branch (25b) of the cross-member structure (Fig. 2), wherein the member (10) is a paint roller cover (50) that is located between the first (55) paint roller cover and the second (60) paint roller cover (Fig. 2).  

    PNG
    media_image4.png
    783
    490
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to modify the assembly of Jackson to further include a member attached at a point between the first branch and the second branch of the cross-member structure, wherein the member is a paint roller cover that is located between the first paint roller cover and the second paint roller cover, as taught by Fellinger, to provide a roller assembly capable of extending the painting region, thus saving time and effort.
Regarding Claim 3, Jackson, as modified, teaches the paint roller assembly (Fig. 1) wherein the first paint roller cover (120) and the second paint roller cover (124) individually comprise: an inner core (121) defining a hollow cylinder (Fig. 1), the inner core (121) having a first end and a second end (Fig. 1); and an outer cover (122) comprising paint-absorbing material (Abstract), the paint-absorbing material covering an outer surface of the inner core (Fig. 1).  
Jackson does not teach an end cap, the end cap mounted to the first end of the inner core, substantially covering the first end; the paint-absorbing material covering an outer surface of the end cap.  
Gallardo, however, teaches an end cap (50), the end cap (52) mounted to the first end of the inner core (Fig. 40), substantially covering the first end (Fig. 41); the paint-absorbing material covering an outer surface of the end cap (52; Paragraph [0082]).  

Regarding Claim 4, Jackson, as modified, teaches all of the elements of claim 3 as discussed above.
Jackson does not teach the paint roller assembly wherein the end cap defines at least one hole, wherein the at least one hole allows air to pass through the end cap, aiding in a removal of the paint roller cover from a paint roller cage.
Gallardo, however, teaches the paint roller assembly wherein the end cap (50) defines at least one hole (Fig. 36), wherein the at least one hole allows air to pass through the end cap (50), aiding in a removal of the paint roller cover (42) from a paint roller cage (44).
It would have been obvious to one having ordinary skill in the art to modify the assembly of Jackson to further include the end cap defines at least one hole, as taught by Gallardo, to provide a roller assembly wherein the end cap is easy to remove, thus saving time and effort when utilizing the different end caps for different functions.
Response to Arguments
Applicant’s arguments, filed  May 18, 2021 with respect to rejected claims 1 – 4 under 35 U. S. C. 102 and 103 have been fully considered and they are persuasive; therefore the rejection has been withdrawn, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made in view of Gallardo and Fellinger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723